Citation Nr: 0501606	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-22 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's grandchild, T.L.D., may be recognized 
as the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942 and from April 1945 to June 1946.  The veteran was 
a prisoner of war (POW) from April 1942 to July 1942.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in November 2002.  The RO's determination 
that T.L.D. may not be recognized as the veteran's adopted 
child for VA purposes was duly appealed.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that a remand is necessary in order for VA to 
fulfill the amended duty to notify and assist, as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Review of the veteran's claims folder reveals no 
correspondence that meets the requirements of the VCAA with 
regard to the issue of VA recognition of T.L.D. as the 
veteran's adopted child.  The veteran must be provided with 
the appropriate notice under the VCAA, to include what he 
must show to prevail in this claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) recently held that such specific notice consistent 
with 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is cognizant of VAOPGCPREC 5-2004, holding that 
under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
However, in this case, there is a factual dispute.  
Specifically, while the RO has held that the natural parents 
of the veteran's adopted grandchild have not fully 
relinquished their parental authority to the veteran over the 
minor, apparently on the basis of the proximity of their home 
to the veteran and grandchild, and that the veteran "does 
not completely perform parental control over the child", the 
veteran contends, in essence, that he provides the support 
for the  adopted grandchild in question.  Hence, VCAA is 
applicable. 

In view of the foregoing, this case is REMANDED for the 
following action: 

1. The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  Thereafter, the AMC/RO should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

3.  The AMC/RO should readjudicate the 
issue on appeal, to include consideration 
of all evidence received since the most 
recently issued Supplemental Statement of 
the Case (SSOC).  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be provided an 
SSOC and appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


